Per Curiam. Petitioner, Raenita McKimm, by and through her attorneys, Hickam & Williams, P.A., has filed a motion for rule on the clerk. Her attorney, D. Scott Hickam, admits that the record was submitted late due to his miscalculation of the seven-month maximum limit for filing the record in this Court. See Ark. R. App. P. 5.  We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See per curiam dated February 5, 1979, 265 Ark. 964; Terry v. State, 272 Ark. 243 (1981). A copy of this opinion will be forwarded to the Committee on Professional Conduct.